September 28, 2007


Mr. David P. Hansen
Schwartz & Eichelbaum
4201 W. Parmer Lane, Suite A-100
Austin, TX 78727
Mr. James E. Joplin
Attorney at Law
1500 Broadway, Suite 1117
Lubbock, TX 79401

RE:   Case Number:  05-0959
      Court of Appeals Number:  11-03-00394-CV
      Trial Court Number:  01-09-16,365-CV

Style:      LAMESA INDEPENDENT SCHOOL DISTRICT
      v.
      DAVID BOOE D/B/A BOOE ROOFING COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sherry        |
|   |Williamson        |
|   |Ms. Carolyn L.    |
|   |Turner            |